Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made on this 24th day of July, 2008
(the “Effective Date”), by and between AVI BioPharma, Inc., an Oregon
corporation, with its principal office at I S.W. Columbia Street, Suite 1100,
Portland, Oregon 97258 (“Company”), and J. David Boyle II, 5329 Broadway,
Oakland, CA 94618 (“Employee”).

RECITALS:

The Company desires to hire the Employee as Senior Vice President – Chief
Financial Officer and the Employee desires to accept such position under the
terms and conditions stated herein.

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

AGREEMENT:

1. Employment Term. The term of employment (“Term”) shall commence on the
Effective Date and shall continue until the first anniversary of the Effective
Date, unless extended or terminated in accordance with Section 12. This
Agreement establishes an “at will” employment relationship, as such term is
defined and used under Oregon law, between the Company and the Employee.
Employee shall commence employment not later than August 18, 2008. Failure to do
so shall be grounds for immediate termination for Cause, as such term is defined
in Section 12 hereof.

2. Duties. Employee shall be employed as Senior Vice President- Chief Financial
Officer and shall have such duties as are customarily associated with that
position, including oversight of the Company’s financial and other
administrative systems and such other duties as may be assigned to him from time
to time by the Company’s Chief Executive Officer (“CEO”) and the Board of
Directors of the Company (“Board”). Employee shall be a direct report of the
Company’s Chief Executive Officer. Employee shall devote substantially all of
his business time to the service of the Company throughout the Term. Employee
and Company acknowledge and agree that (i) Employee may hold certain offices
within certain entities as set forth on Exhibit A to this Agreement,
(ii) Employee’s devotion of reasonable amounts of time in such capacities, so
long as it does not interfere with his performance of services hereunder, shall
not conflict with the terms of this Agreement, and (iii) Exhibit A may be
amended from time to time by agreement of the parties.

3. Compensation.

(a) Base Compensation. During the Term the Company shall compensate the Employee
at an initial annual salary of Three Hundred Twenty Four Thousand Dollars
($324,000.00), payable in accordance with the Company’s payroll practices in
effect from time to time, and less amounts required to be withheld under
applicable law and requested to be withheld by the Employee (as increased from
time to time, “Base Compensation”). The Employee’s Base Compensation shall be
subject to review for potential increase (but not decrease) on an annual basis.
Except as otherwise

 

1 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

provided in this Agreement, the Base Compensation shall be prorated for any
period of service less than a full month.

(b) Bonus. The Employee shall be eligible for an annual bonus of up to 30% of
Employee’s Base Compensation, which bonus shall be paid in the normal cycle of
payment of executive bonuses and upon achievement and satisfaction of goals and
objectives (“Goals and Objectives”) established upon mutual agreement of the
CEO, Employee and the Compensation Committee of the Company’s Board. Such goals
shall be established concurrently with the goals and objectives of the Company’s
other senior executives. Employee shall be eligible for consideration for an
award of a full 12-month bonus based on achievement of 2008 Goals and
Objectives.

(c) Equity Compensation.

 

  (i) On the Effective Date, the Employee will be granted options to purchase
Three Hundred Fifty Thousand (350,000) shares of the Company’s common stock (the
“Standard Options”) under the Company’s 2002 Equity Incentive Plan (the “Plan”),
with an exercise price at the fair market value of the Company common stock on
the Effective Date. Subject to accelerated vesting or termination as set forth
herein, the Standard Options shall vest in equal annual installments over three
(3) years;

 

  (ii) In addition, on the Effective Date the Employee will be granted options
to purchase an additional One Hundred Fifty Thousand (150,000) options (the
“Performance Options” and, together with the Standard Options, the “Options”)
under the Plan with an exercise price at the fair market value of the Company
common stock on the Effective Date. The Performance Options shall vest in the
event that the Company closes an equity financing transaction on or before
December 31, 2008 in which the Company raises gross proceeds of not less than
$15.00MM with an implied equity value of the Company pre-closing of not less
than $2.50 per share (a “Qualified Financing”). Notwithstanding anything to the
contrary herein, in the event that the effect of an event that constitutes a
Change in Control (as such term is defined in Section 13(f) hereof) denies or
would reasonably be expected to deny Employee the opportunity to achieve the
vesting milestone set forth in this Section 3(c)(ii), the Performance Options
shall fully vest upon the effective date of the Change in Control.

 

  (iii) The exercise price of the Options and all other terms and conditions
associated with the Options shall be determined in accordance with the Plan and
grants (the forms of which are annexed hereto as Exhibit B and Exhibit C,
respectively). To the maximum extent possible, the Options shall be Incentive
Stock Options.

 

2 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

4. Expenses. The Company will reimburse Employee for all expenses reasonably
incurred by him in discharging his duties for the Company, conditioned upon
Employee’s submission of written documentation in support of claimed
reimbursement of such expenses, and consistent with the Company’s expense
reimbursement policies in effect from time to time. The Company will reimburse
the Employee up to One Hundred Thousand Dollars ($100,000) for reasonable
expenses incurred in 2008 to relocate Employee, Employee’s spouse and parts of
Employee’s and Employee’s Spouse’s household in a manner compatible with
Employee’s duties hereunder to the city where the Company’s headquarters are
located (“Facility Location”), including the reasonable and customary costs of
selling his California residence (but not vacant home carrying costs), shipment
of personal effects to the Facility Location, and the customary closing costs
associated with the purchase of a residence in the Facility Location. In
addition, Company shall reimburse Employee (or pay on Employee’s behalf) rent
and related living expenses, not to exceed $2,000 per month in the aggregate and
up to six (6) months in duration, for temporary living arrangements and up to
$5,000 for reasonable attorney’s fees incurred in negotiation of this Agreement.

5. Benefits. Subject to eligibility requirements, Employee shall be entitled to
participate in such benefits plans and programs as adopted by the Company from
time to time and shall be eligible for paid vacation of four (4) business weeks
(20 business days) annually; provided, however, if Employee does not use all
available vacation in any given year, Employee may roll-over up to one business
week (5 business days) to the following year, the parties intending that
Employee shall have an aggregate of five (5) business weeks (25 business days)
of paid vacation in any year following 2008.

6. Confidentiality.

(a) In the course of his employment with the Company, it is anticipated that
Employee may acquire knowledge (both orally and in writing) regarding
confidential affairs of the Company and confidential or proprietary information
including: (i) matters of a technical nature, such as know-how, inventions,
processes, products, designs, chemicals, compounds, materials, drawings,
concepts, formulas, trade secrets, secret processes or machines, inventions or
research projects; (ii) matters of a business nature, such as information about
costs, profits and pricing policies; (iii) markets, sales, suppliers, customers,
plans for future development, plans for future products, marketing plans or
strategies; and (iv) other information of a similar nature which is not
generally disclosed by the Company to the public, referred to collectively
hereafter as “Confidential Information.” “Confidential Information” shall not
include information generally available to the public. Employee agrees that
during the term of this Agreement and thereafter, he (1) will keep secret and
retain in the strictest confidence all Confidential Information, (2) not
disclose Confidential Information to anyone except employees of the Company
authorized to receive it and third parties to whom such disclosure is
specifically authorized, and (3) not use any Confidential Information for any
purpose other than performance of services under this Agreement without prior
written permission from the Company.

(b) If Employee is served with any subpoena or other compulsory judicial or
administrative process calling for production or disclosure of Confidential
Information or if

 

3 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Employee is otherwise required by law or regulation to disclose Confidential
Information, Employee will immediately, and prior to production or disclosure,
notify the Company and provide it with such information as may be necessary in
order that the Company may take such action as it deems necessary to protect its
interest.

(c) The provisions of this Section 6 shall survive termination of this
Agreement.

7. Non-competition and Non-solicitation.

(a) For a period of one (1) year in the case of the payment of severance equal
to 12 months Base Compensation and for a period of two (2) years in the case of
the payment of severance equal to 24 months Base Compensation, in both instances
as provided in Section 13(c) below, Employee shall not directly or indirectly
engage in or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in any activity customarily associated with the Company’s ordinary
course of business at the time of such termination anywhere in the world;
provided, however, that this provision shall not prohibit Employee from owning
up to five percent (5%) of any class of outstanding bonds, preferred stock or
shares of common stock of any such entity or from employment with any institute
of higher learning.

(b) For a period of two (2) years following termination of employment with the
Company for any reason, except with the express written consent of the Company,
Employee agrees to refrain from directly or indirectly recruiting, hiring or
assisting anyone else to hire, or otherwise counseling to discontinue employment
with the Company, any person then employed by the Company or its subsidiaries or
affiliates.

(c) In the event that the provisions of this Section 7 should ever be deemed to
exceed the duration or geographic limitations or scope permitted by applicable
law, then such provisions shall be reformed to the maximum time or geographic
limitations or scope, as the case may be, permitted by applicable laws.

(d) The provisions of this Section 7 shall survive termination of this Agreement
and the term of employment.

8. Covered Work.

(a) All rights, title and interest to any Covered Work that Employee makes or
conceives (whether alone or with others) while employed by the Company, belong
to the Company. This Agreement operates as an actual assignment of all rights in
Covered Work to the Company. “Covered Work” means products and Inventions that
relate to the actual or anticipated business of the Company or any of its
subsidiaries or affiliates, or that result from or are suggested by a task
assigned to Employee or work performed by Employee on behalf of the Company or
any of its subsidiaries or affiliates, or that were developed in whole or in
part on the Company time or using the Company’s equipment, supplies or
facilities. “Inventions” mean ideas, improvements, designs, computer software,
technologies, techniques, processes, products, chemicals, compounds, materials,

 

4 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

concepts, drawings, authored works or discoveries, whether or not patentable or
copyrightable, as well as other newly discovered or newly applied information or
concepts. Attached hereto as Exhibit D is a description of any product or
Invention in which Employee had or has any right, title or interest, which is
not included within the definition of Covered Work or which is otherwise
excluded from the restrictions set forth in this Section 8.

(b) Employee shall promptly reveal all information relating to Covered Work and
Confidential Information to an appropriate officer of the Company and shall
cooperate with the Company, and execute such documents as may be necessary, in
the event that the Company desires to seek copyright, patent or trademark
protection thereafter relating to same.

(c) In the event that the Company requests that Employee assist in efforts to
defend any legal claims to patents or other right, the Company agrees to
reimburse Employee for any reasonable expenses Employee may incur in connection
with such assistance. This obligation to reimburse shall survive termination of
this Agreement and the term of employment.

(d) The provisions of this Section 8 shall survive termination of this Agreement
and the term of employment.

9. Return of Inventions, Products and Documents. Employee acknowledges and
agrees that all Inventions, all products of the Company and all originals and
copies of records, reports, documents, lists, drawings, memoranda, notes,
proposals, contracts and other documentation related to the business of the
Company or containing any information described in this Section 9 shall be the
sole and exclusive property of the Company and shall be returned to the Company
immediately upon termination of Employee’s employment with the Company or upon
the written request of the Company. The provisions of this Section 9 shall
survive termination of this Agreement and the term of employment

10. Injunction. Employee agrees that it would be difficult to measure damages to
the Company from any breach by Employee of Sections 6, 7, 8 and/or 9 of this
Agreement, and that monetary damages would be an inadequate remedy for any such
breach. Accordingly, Employee agrees that if Employee shall breach Sections 6,
7, 8 and/or 9 of this Agreement, the Company shall be entitled, in addition to
all other remedies it may have at law or in equity, to an injunction or other
appropriate orders to restrain any such breach without showing or proving any
actual damage sustained by the Company. The provisions of this Section 10 shall
survive termination of this Agreement and the term of employment.

11. Obligations to Others. Except for items fully disclosed in writing to the
Company, Employee represents and warrants to the Company that (i) Employee’s
employment by the Company does not violate any agreement with any prior employer
or other person or entity, and (ii) Employee is not subject to any existing
confidentiality or non-competition agreement or obligation, or any agreement
relating to the assignment of Inventions except as has been fully disclosed in
writing to the Company.

 

5 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

12. Termination.

(a) Employee may voluntarily terminate his employment with the Company upon
giving the Company sixty (60) days written notice.

(b) The Company may terminate Employee’s employment without Cause (as defined
below) upon giving Employee thirty (30) days written notice of termination.

(c) Employee’s employment with the Company shall terminate upon the occurrence
of any one of the following:

(i) Employee’s death;

(ii) The effective date of a notice sent to Employee stating the Board’s
determination made in good faith and after consultation with a qualified
physician selected by the Board, that Employee is incapable of performing his
duties under this Agreement, with or without reasonable accommodation, because
of a physical or mental incapacity that has prevented Employee from performing
such full-time duties for a period of ninety (90) consecutive calendar days and
the determination that such incapacity is likely to continue for at least
another ninety (90) days; or

(iii) The effective date of a notice sent to Employee terminating Employee’s
employment for Cause.

(d) “Cause” means the occurrence of one or more of the following events:

(i) Employee’s willful and repeated failure or refusal to comply in any material
respect with the reasonable lawful policies, standards or regulations from time
to time established by the Company, or to perform his duties in accordance with
this Agreement after notice to Employee of such failure and after Employee has
been given a reasonable period of time to cure such failure to comply; or

(ii) Employee engages in criminal conduct or engages in misconduct that is
materially detrimental to the reputation, character or standing of the Company.

(e) Notwithstanding anything to the contrary herein, unless sooner terminated in
accordance with the terms hereof, this Agreement shall automatically renew for
an additional one-year term unless one party notifies the other party in
accordance with Section 14 hereof of its intention not to renew, such notice to
be delivered not less than 90 days before the term ends.

13. Termination Compensation.

(a) Upon Employee’s voluntary termination of employment, other than voluntary
termination with Good Reason (as defined below), the Company shall pay to
Employee all

 

6 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

compensation due to the date of termination, but shall have no further
obligation to Employee hereunder in respect of any period following termination.

(b) Upon the death of Employee, the Company shall pay to Employee’s estate or
such other party who shall be legally entitled thereto, all compensation due at
the date of death, and an additional amount equal to compensation at the rate
set forth in this Agreement or then current annual salary rate, whichever is
greater, from the date of death to the final day of the month following the
month in which the death occurs.

(c) (i) Upon termination of Employee’s employment by the Company other than for
Cause and other than in connection with a Change in Control, the Company shall
pay to Employee twelve (12) months of Base Compensation. In addition, all
nonvested Options shall immediately vest and be exercisable for a period of
180-days following the effective date of termination.

(ii) Upon termination by the Company other than for Cause in connection with a
Change in Control or upon Employee’s voluntary termination of employment for
Good Reason, the Company shall pay to Employee twenty-four (24) months of Base
Compensation. In addition, all nonvested Options shall immediately vest and be
exercisable for a period of 180-days following the effective date of
termination.

(d) Amounts payable under this Section 13 shall be net of amounts required to be
withheld under applicable law and amounts requested to be withheld by Employee.

(e) As used herein, “Good Reason” shall mean, following a Change of Control (as
such term is defined below) the termination by Employee upon the occurrence of
any of the below described events. The Employee must provide notice to the
Company of the existence of such event within ninety (90) days of the first
occurrence of such event, and the Company will have thirty (30) days to remedy
the condition, in which case no Good Reason shall exist. If the Company fails to
remedy the condition within such thirty (30) day period, the Employee must
terminate employment within two (2) years of the first occurrence of such event.
The events which constitute a Good Reason termination are:

(i) The assignment of a different title or change that results in a material
reduction in Employees duties or responsibilities;

(ii) A reduction by the Company in Employee’s Base Compensation, other than a
salary reduction that is part of a general salary reduction affecting employees
generally and provided the reduction is not greater, percentage-wise, than the
reduction affecting other employees generally or failure to provide an annual
increase in Base Compensation commensurate with other Employees; provided,
however, in determining whether to provide an annual increase in Base
Compensation commensurate with an annual increase provided to other Employees,
the Company may take into account factors such as market levels of compensation,
Employee’s overall performance, and other factors reasonably considered by the
Company’s

 

7 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

compensation committee and/or Board of Directors, so long as such determination
is not made in bad faith with the intent to discriminate against Employee; or

(iii) Relocation of Employee’s principal place of business of greater than
seventy-five (75) miles from its then location; provided, however, the first
such relocation in connection with the concurrent relocation of the Company’s
headquarters shall not constitute Good Reason hereunder.

As a condition of payment of the amounts set forth in this Section 13, if
requested by Company Employee agrees to enter into a Separation and Release
Agreement substantially in the form attached hereto as Exhibit E.

(f) As used herein, “Change of Control” means the occurrence of any one of the
following events: (i) any person becomes the beneficial owner of twenty-five
percent (25%) or more of the total number of voting shares of the Company;
(ii) any person (other than the persons named as proxies solicited on behalf of
the Board of Directors of the Company) holds revocable or irrevocable proxies
representing twenty-five percent (25%) or more of the total number of voting
shares of the Company; (iii) any person has commenced a tender or exchange
offer, or entered into an agreement or received an option, to acquire beneficial
ownership of twenty-five percent (25%) or more of the total number of voting
shares of the Company; and (iv) as the result of, or in connection with, any
cash tender or exchange offer, merger, or other business combination, sale of
assets, or any combination of the foregoing transactions, the persons who were
directors of the Company before such transactions shall cease to constitute at
least two-thirds (2/3) of the Board of Directors of the Company or any successor
entity.

14. Notice. Unless otherwise provided herein, any notice, request, certificate
or instrument required or permitted under this Agreement shall be in writing and
shall be deemed “given” upon personal delivery to the party to be notified or
three business days after deposit with the United States Service, by registered
or certified mail, addressed to the party to receive notice at the address set
forth above, postage prepaid. Either party may change its address by notice to
the other party given in the manner set forth in this Section.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and contains all the agreements between them with respect to the
subject matter hereof. It also supersedes any and all other agreements or
contracts, either oral or written, between the parties with respect to the
subject matter hereof; provided, however, in the event any of Sections 6, 7, 8,
9, or 10 of this Agreement is found enforceable in any way, then such section
shall be amended to the extent necessary to conform to applicable law.

16. Modification. Except as otherwise specifically provided, the terms and
conditions of this Agreement may be amended at any time by mutual agreement of
the parties, provided that before any amendment shall be valid or effective, it
shall have been reduced to writing and signed by an authorized representative of
the Company and Employee.

 

8 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

17. No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations, shall not be a waiver by such party of its right to exercise
any such or other right, power or remedy or to demand compliance.

18. Severability. In the event that any section or provision of this Agreement
shall be held to be illegal or unenforceable, such section or provision shall be
severed from this Agreement and the entire Agreement shall not fail as a result,
but shall otherwise remain in full force and effect.

19. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and shall be binding upon Employee,
his administrators, executors, legatees, and heirs. In that this Agreement is a
personal services contract, it shall not be assigned by Employee.

20. Dispute Resolution. Except as otherwise provided in Section 10, the Company
and Employee agree that any dispute between Employee and the Company or its
officers, directors, employees, or agents in their individual or Company
capacity of this Agreement, shall be submitted to a mediator for nonbinding,
confidential mediation. If the matter cannot be resolved with the aid of the
mediator, the Company and Employee mutually agree to arbitration of the dispute.
The arbitration shall be in accordance with the then-current Employment Dispute
Resolution Rules of the Arbitration Service of Portland (“ASP”) before an
arbitrator who is licensed to practice law in the State of Oregon. The
arbitration shall take place in or near Portland, Oregon. Employee and the
Company will share the cost of the arbitration equally, but each will bear their
own costs and legal fees associated with the arbitration; provided, however, if
any party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for attorneys’
fees, the arbitrator may award reasonable attorneys’ fees. The Company and
Employee agree that the procedures outlined in this provision are the exclusive
method of dispute resolution.

21. Attorneys’ Fees. In the event suit or action is instituted pursuant to
Section 10 or Section 20 of this Agreement, the prevailing party in such
proceeding, including any appeals thereon, shall be awarded reasonable
attorneys’ fees and costs.

22. Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Oregon.

23. Section 409A.

(a) It is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to Employee or the Company with regard to Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”). This Agreement shall be
interpreted to that end and consistent with that objective. The Company and the
Employee shall, to the extent necessary to comply with Section 409A and
permitted thereunder, agree to act reasonably and in good faith to mutually
reform the provisions of this Agreement to avoid the application of the
additional tax and interest under Section 409A(a)(1)(B), provided that any such
reformation shall not negatively impact the economics of the Company or the

 

9 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Employee hereunder. Notwithstanding any other provision herein, if Employee is a
“specified employee,” as defined in, and pursuant to, Treasury Regulation
Section 1.409A-1(i) or any successor regulation, on the date of termination, no
payment of any “deferred compensation”, as defined under Treasury Regulation
Section 1.409A or any successor regulation, shall be made to Employee during the
period lasting until the earlier of six (6) months from the date of termination
or upon Employee’s death. If any payment to Employee is delayed pursuant to the
foregoing sentence, such payment instead shall be made on the first business day
following the expiration of the six (6) month period referred to in the prior
sentence or, if in the case of Employee’s death, promptly thereafter.

(b) Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
shall be made not later than December 31 of the calendar year following the
calendar year in which the expense was incurred; and (iv) the Employee’s
entitlement to reimbursement shall not be subject to liquidation or exchange for
another benefit.

(c) With regard to any installment payment, each installment thereof shall be
deemed a separate payment for purposes of Section 409A of the Code.

24. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement.

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and Employee has hereunder set his name
as of the date of this Agreement.

 

COMPANY: AVI BioPharma, Inc. By:   /s/ Leslie Hudson Leslie Hudson, PhD, Chief
Executive Officer EMPLOYEE: /s/ J. David Boyle II J. David Boyle II

 

10 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Exhibit A

List of Offices Held

 

11 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Exhibit B

2002 Equity Incentive Plan

 

12 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Exhibit C

Form Of Stock Option Agreement

 

13 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Exhibit D

Inventions Excluded from Covered Works

 

14 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

Exhibit E

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between J. David Boyle II
(“Employee”) and AVI BioPharma, Inc. (“Employer”), and is effective eight
(8) days after Employee signs this Agreement (“Effective Date”).

The parties agree as follows:

1. Resignation. Employee resigned his position as Employer’s [Title] effective
[effective date of termination] (the “Resignation Date”). Employee has been paid
his salary and other compensation through the Resignation Date, less all lawful
or required deductions.

2. Consideration. In consideration of Employee’s agreements hereunder, Employer
shall pay to Employee the amounts set forth and described in that certain
Employment Agreement dated effective the      day of             , 2008.

3. Return of Employer Property. Employee represents that he has returned all
Employer property in his possession or under his control, including but not
limited to keys, credit cards, files, laptop computer and any and all Employer
documents.

4. Confidentiality. The parties will use reasonable efforts to keep the terms of
this Agreement confidential. Employee may disclose the terms of this Agreement
to his immediate family. Employer may disclose the terms of this Agreement to
its officers and managers. Either party may disclose the terms of this Agreement
to their respective attorneys, accountants, financial advisers, auditors, or
similar advisors, or in response to government requests. Third persons informed
of the terms of this Agreement shall in turn be advised of this confidentiality
provision and requested to maintain such confidentiality.

5. Release.

5.1 In exchange for the consideration paid to Employee as set forth in this
Agreement, Employee forever releases and discharges Employer, any of
Employer-sponsored employee benefit plans in which Employee participates, or was
participating in, (collectively the “Plans”) and all of their respective
officers, members, managers, partners, directors, trustees, agents, employees,
and all of their successors and assigns (collectively “Releasees”) from any and
all claims, actions, causes of action, rights, or damages, including costs and
attorneys’ fees (collectively “Claims”) which Employee may have arising out of
his employment (including Claims that may arise out of Employee’s employment
agreement), on behalf of himself, known, unknown, or later discovered which
arose prior to the date Employee signs this Agreement. This release includes but
is not limited to, any Claims under any local, state, or federal laws
prohibiting discrimination in employment, including without limitation the
federal civil rights acts, Oregon Revised Statutes Chapter 659A, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, or Claims under
the Employee Retirement Income Security Act, or Claims alleging any legal
restriction

 

15 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

on Employer’s right to terminate its employees, any Claims Employee has relating
to his rights to or against any of the Plans, or personal injury Claims,
including without limitation wrongful discharge, breach of contract, defamation,
tortious interference with business expectancy, constructive discharge, or
infliction of emotional distress. Employee represents that he has not filed any
Claim against Employer or its Releasees, he has no knowledge of any facts that
would support any Claim by Employee against Employer or by a third party against
Employer, and that he will file a Claim at any time in the future concerning
Claims released in this Agreement; provided, however, that this will not limit
Employee from filing a Claim to enforce the terms of this Agreement.
Notwithstanding the foregoing, nothing herein shall constitute release of any of
Employee’s rights relating to vested options, vested benefits or vested
entitlements under the Company’s employee benefits plans, including equity
incentive and retirement plans.

5.2 In consideration of the promises of Employee as set forth herein, Employer
does hereby, and for its successors and assigns, release, acquit and forever
discharge Employee from any and all actions, causes of action, obligations,
costs, expenses, damages, losses, claims, liabilities, suits, debts, and demands
(including attorneys’ fees and costs actually incurred), of whatever character
in law or in equity known or unknown, suspected or unsuspected, from the
beginning of time to the date of execution hereof.

6. Non-disparagement. Employee and Employer each agree not to make disparaging
statements about each other, except in the case of Employer statements that are
required under applicable federal or state securities laws or applicable rules
and regulations of any exchange on which Employer’s stock is traded.

7. Consideration and Revocation Periods. Employee understands and acknowledges
the significance and consequences of this Agreement, that it is voluntary, that
it has not been given as a result of any coercion, and expressly confirms that
it is to be given full force and effect according to all of its terms, including
those relating to unknown Claims. Employee was hereby advised of his right to
seek the advice of an attorney prior to signing this Agreement. Employee
acknowledges that he has signed this Agreement only after full reflection and
analysis. Although he is free to sign this Agreement before then, Employee
acknowledges he was given at least 21 days after receipt of this document in
which to consider it (the “Consideration Period”). If Employee executes this
Agreement prior to the end of the Consideration Period, Employee hereby waives
any rights associated therewith. Employee may revoke this Agreement seven
(7) days after signing it and forfeit all benefits described in Section 2 of
this Agreement. Employee and Employer agree that any changes made to this
Agreement during the Consideration Period as a result of negotiations between
the parties do not restart the running of the Consideration Period.

8. No Liability. This Agreement shall not be construed as an admission by either
party that it acted wrongfully with respect to the other.

9. Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable.

 

16 – EMPLOYMENT AGREEMENT (Boyle)



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with its subject matter. All
other prior written or oral agreements or understandings are merged into and
superseded by this Agreement. Employee acknowledges that in signing this
Agreement, he has not relied upon any representation or statement not set forth
in this Agreement made by Employer or any of its representatives.

11. Attorney Fees. If any suit or action is filed by either party to enforce
this Agreement or otherwise with respect to the subject matter hereof, the
prevailing party shall be entitled to recover reasonable attorney fees incurred
in preparation or in prosecution or defense of such suit or action as fixed by
the trial court, and if any appeal is taken from the decision of the trial
court, reasonable attorney fees as fixed by the appellate court.

12. Choice of Law. This Agreement is made and shall be construed and performed
under the laws of the State of Oregon.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

Dated this      day of         , 200X.     Dated this      day of         ,
200X. AVI BioPharma, Inc.     By:           Name:       J. David Boyle II Title:
       

 

17 – EMPLOYMENT AGREEMENT (Boyle)